Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the new limitation “a deflection plate coupled to the insert body at a height above the upper end” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Kuypers is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner contends that the shape of Kuypers is for inducing draft which improves flow (See also Shaaban in the prior art made of record and not relied upon section at the end of the action). Improving flow is a particular problem with which the applicant was concerned.
In response to applicant's argument that Ditscherlein is nonanalogous art, the examiner disagrees. The court has held that “in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist” Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979). In the present case, the decision to use single or multi-piece construction is a problem that requires the review of a broad spectrum of prior art.

Election/Restrictions
Claims 1-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2021.

Claim Interpretation
Claims 34 and 35 recite equations that rely on variables “a” and “b” in claim 34 and “A” and b in claim 35. “A” in claim 35 is not presumed to be the same “a” as in claim 34, however, “b” in claim 35 is presumed to be the same “b” as in claim 34. 

Claim Objection
Claim 24 recites “coupled to the to the insert body” which should be -coupled to the insert body-. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-25, 30, 31, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (WO 2013116946 A1), hereinafter Harper, in view of Kuypers (US 1343832 A), hereinafter Kuypers, and further in view of Sacherman (US 20090205513 A1), hereinafter Sacherman.

Regarding claims 20, 24, 25, and 34, Harper discloses an insert for use in a cooking apparatus that alters the pressure profile and air velocity and flow profile of said cooking apparatus in order to achieve an optimal air profile around food to be cooked, the insert comprising: 
an insert body formed by a continuous sidewall, the sidewall having an external surface and an internal surface, said insert body defining a first opening at an upper end and a second opening at a lower end (Annotated figure 15); and 
a deflection plate (“flame diffuser 128” page 11, line 6).

    PNG
    media_image1.png
    787
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    837
    624
    media_image2.png
    Greyscale

Harper does not disclose:
the deflection plate coupled to the insert body at a height above the upper end;
the deflection plate is detachably coupled to the insert body proximate the upper end;
wherein the continuous sidewall comprises a shape at least partially defined by a hyperboloid; 
wherein an outer diameter of a top end of the body is smaller than an outer diameter of a bottom end of the body; or
wherein the shape of the hyperboloid is a one-sheeted hyperboloid defined by an equation:
                
                    
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    1
                
            

However, Kuypers teaches:
wherein the continuous sidewall comprises a shape at least partially defined by a hyperboloid (Figure 1, and “the air will have unrestricted movement upwardly within the tower, and to facilitate this air circulation or movement, the inner surface of the tower is regularly curved and the tower contracts gradually or is substantially frusto-conical in its contour, the lines changing toward the upper end to produce an outer concave surface” page 1, line 107);
wherein an outer diameter of a top end of the body is smaller than an outer diameter of a bottom end of the body (Figure 1); or
wherein the shape of the hyperboloid is a one-sheeted hyperboloid defined by an equation:
                
                    
                        
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    a
                                
                                
                                    2
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    y
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                        
                    
                    -
                    
                        
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    c
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    1
                
            
(This is the equation for the general form of a hyperboloid. Values of a, b, and c will define the specific shape).

    PNG
    media_image3.png
    460
    450
    media_image3.png
    Greyscale

In view of Kuypers’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the shape as is taught in Kuypers, in the insert body disclosed by Harper.
One would have been motivated to include the shape taught by Kuypers because Kuypers states that the shape facilitates movement of the air. This shape is well known in the field of cooling towers for improving natural draft. Draft is likewise important in combustion devices. Harper utilizes a combustion fan which could be reduced in power or eliminated if natural draft were improved. Additionally, improving natural draft in this area would increase velocity and turbulence leading to improved convection. 

Harper, as modified by Kuypers, does not disclose: 
the deflection plate coupled to the insert body at a height above the upper end; or
the deflection plate is detachably coupled to the insert body proximate the upper end;

However, Sacherman teaches: 
the deflection plate coupled to the insert body at a height above the upper end (“a heat director 115a” paragraph [0025]); and
the deflection plate is detachably coupled to the insert body proximate the upper end ("a removable burner shield" paragraph [0007]).

    PNG
    media_image4.png
    537
    812
    media_image4.png
    Greyscale

In view of Sacherman’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the deflection plate coupled to the insert body at a height above the upper end as is taught in Sacherman, in the insert disclosed by Harper.
One would have been motivated to include the deflection plate coupled to the insert body at a height above the upper end because Sacherman states “the heat director 115a allows the food residue to run down the heat director 115a to the grease ring 115b below” paragraph [0025]. Therefore, positioning the deflection plate as taught in Sacherman will improve grease management.

Regarding claim 21, Harper, as modified by Kuypers and Sacherman, discloses the insert of Claim 20, wherein the insert body is configured for installation completely within the cooking apparatus and between a fuel combustion region (“a heating assembly 132 that includes a feed auger 134, a pellet drop tube 136, a fire tube 138 and an ash pan 140” page 11, line 10) and a cooking surface of the existing cooking apparatus (“a cooking grill 124” page 11, line 5).

Regarding claim 22, Harper, as modified by Kuypers and Sacherman, discloses the insert of Claim 20, wherein the insert further comprises a plurality of projections extending from a top end of the sidewall, and wherein the deflection plate is engageable with the plurality of projections (Figure 15 shows projections extending between the top end of the sidewall to the deflection plate).

Regarding claim 23, Harper, as modified by Kuypers and Sacherman, discloses the insert of Claim 21, wherein the insert further comprises a rim extending from a bottom end of the sidewall, the rim configured to engage a fuel combustion region of the existing cooking apparatus (Figure 4 shows the bottom rim engaging the fuel combustion region).

Regarding claim 30, Harper, as modified by Kuypers and Sacherman, discloses the insert of Claim 22, wherein the deflection plate is integrally formed with a plurality of projections (Figure 15 shows projections extending between the top end of the sidewall to the deflection plate. These projections are supporting the deflection plate and are therefore integral therewith).

Regarding claim 31, Harper, as modified by Kuypers and Sacherman, discloses the insert of Claim 20, wherein an outer diameter of the deflection plate is smaller than an inside diameter of the top end of the sidewall (Figure 15).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Kuypers, in view of Sacherman, and further in view of Ditscherlein (US 4850151 A), hereinafter Ditscherlein.

Regarding claim 26, Harper, as modified by Kuypers and Sacherman, discloses the insert of Claim 25. 

Harper, as modified by Kuypers and Sacherman, does not disclose wherein the insert body is formed as a pair of mating portions, the mating portions comprising an upper body portion adjacent the top end and a lower body portion adjacent the bottom end.

However, Ditscherlein teaches wherein the body is formed as a pair of mating portions, the mating portions comprising an upper body portion adjacent the top end and a lower body portion adjacent the bottom end (“In order to simplify the manufacture by molding and also the construction of the mold, it is advantageous that the casing is separated into identical halves along its middle plane which runs perpendicular to the axis of the container, both halves being connected for example by bolts, screws or similar” column 2, line 12).

    PNG
    media_image5.png
    575
    475
    media_image5.png
    Greyscale

In view of Ditscherlein’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the body is formed as a pair of mating portions, the mating portions comprising an upper body portion adjacent the top end and a lower body portion adjacent the bottom end as is taught in Ditscherlein, in the insert disclosed by Harper.
One would have been motivated to include wherein the body is formed as a pair of mating portions, the mating portions comprising an upper body portion adjacent the top end and a lower body portion adjacent the bottom end because Ditscherlein states this feature simplifies manufacture.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Kuypers, in view of Sacherman, in view of Ditscherlein, and further in view of Liu (US 6470875 B2), hereinafter Liu.

Regarding claim 27, Harper, as modified by Kuypers, Sacherman, and Ditscherlein, discloses the insert of Claim 26. 

Harper, as modified by Kuypers, Sacherman, and Ditscherlein, does not disclose wherein at least one of the lower body portion and the upper body portion comprises one or more receptacles for removably receiving a grill plate.

However, Liu teaches wherein at least one of the lower body portion and the upper body portion comprises one or more receptacles for removably receiving a grill plate (“A secondary grill (24) is placed on top of the recessed seat (23) so that the user is able to place food on top of the secondary grill (24)” column 2, line 46).

    PNG
    media_image6.png
    754
    514
    media_image6.png
    Greyscale

In view of Liu’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein at least one of the lower body portion and the upper body portion comprises one or more receptacles for removably receiving a grill plate as is taught in Liu, in the insert as presently modified.
One would have been motivated to include wherein at least one of the lower body portion and the upper body portion comprises one or more receptacles for removably receiving a grill plate because a secondary grill will increase the utility of the cooking apparatus by allowing more food to be cooked.

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 40-43 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roberts (US 20160220066 A1) 

    PNG
    media_image7.png
    525
    527
    media_image7.png
    Greyscale


Parker (US 20180008093 A1) “In certain embodiments, at least part of the lower portion of the container body has a substantially hyperboloid shape” paragraph [0004] and “The hyperboloid shape of the narrowed portion 103 may promote more even smoke exposure at the level of the food platform 130 as compared with some other conventional smoker shapes (e.g., vertical smokers with a cylindrical or truncated conical shape below the food platform)” paragraph [0044]

    PNG
    media_image8.png
    655
    493
    media_image8.png
    Greyscale

Junker (DE 322958 C) 

    PNG
    media_image9.png
    687
    679
    media_image9.png
    Greyscale

Karpinia (US 4417565 A) “The combination of the top and bottom bell housings forms a first venturi. Since the volume of the bottom bell housing 1 is larger than the volume of the top tapered bell housing 4 the result is a net increase in the velocity of the air passing through the unit” column 3, line 41

    PNG
    media_image10.png
    460
    373
    media_image10.png
    Greyscale

Shaaban (US 20170159981 A1) “Hyperbolic towers have become the design standard for natural draft cooling towers due to their structural strength and minimum usage of material. The hyperbolic shape also aids in accelerating air flow through the tower,” Paragraph [0011] emphasis added to show the benefits of a hyperboloid shape.
Kent (US 5404864 A) “Flow is controlled by manipulation of the tube, which is adaptable to limit both the intake and outflow of air as will be described below. In its preferred arrangement, the tube is configured with an hourglass profile, creating a flue which exhibits a venturi-like effect” column 3, line 41

    PNG
    media_image11.png
    380
    547
    media_image11.png
    Greyscale

Halper (US 20180163915 A1) “Advantageously, forming the helmet 110 with a separate first half 112a and a separate second half 112b aids in the manufacturing of the novelty helmet assembly 100 by, for example, permitting and/or simplifying the fabrication process using injection molding, compression molding, machining, 3-D printing, and the like, or any combination thereof. Alternatively, the first half 112a may be unitary and/or monolithic with the second half 112b” paragraph [0048]
Graves (US 0058638 A) 

    PNG
    media_image12.png
    473
    596
    media_image12.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799